DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furman et al (US 9,767,360, hereafter Furman).
As per claim 1, Furman discloses a video transmitting device to be provided in a vehicle, the video transmitting device comprising:
 5a first acquiring unit (Figure 2 element 2020) that acquires first video information from an imaging unit that captures images of surroundings of the vehicle (column 9 lines 43 - 46);
a risk map creating unit that creates a risk map indicating a risk region in the surroundings of the vehicle (column 4 lines 5 -8), based on obstruction information indicating a position and a speed of an obstruction in the surrounds of the vehicle (column 6 lines 6 – 19);
a video creating unit that creates second video information having a 10data amount smaller than a data amount of the first video information, according to whether a risk region is present in a traveling route of the vehicle (column 4 lines 11 - 13); and
a communication unit that transmits the second video information to a remote monitoring device for remotely monitoring the vehicle (column 4 lines 16 - 17), wherein
the obstruction includes a moving body that could obstruct traveling of the vehicle (column 6 lines 6 – 8),

the risk map indicates the risk region in the surrounding of the vehicle at a time when the obstruction information is acquired, the risk region changing dynamically according to the position and the speed of the obstruction (column 7 lines 23 - 34).
As per claim 152, Furman discloses the video transmitting device according to claim 1, wherein the video creating unit creates the second video information by at least one of degrading, in the first video information, an image quality of a video of a first region corresponding to a region other than the risk region indicated in the risk map to an image quality lower than an image quality of a video of a second 20region corresponding to the risk region and cutting out the video of the second region from the first video information (column 4 lines 11 - 13).
As per claim 3, Furman discloses the video transmitting device according to claim 1, further comprising:
25a determining unit that determines whether a communication network between the vehicle and the remote monitoring device is congested, wherein the communication unit transmits the second video information to the 64remote monitoring device when the determining unit has determined that the communication network is congested and transmits the first video information to the remote monitoring device when the determining unit has determined that the communication network is not congested (column 16 lines 37 - 44).
As per claim 4, Furman discloses the video transmitting device according to claim 3, wherein the communication unit transmits the second video information at a 
As per claim 5, Furman discloses the video transmitting device according to claim 1, wherein the remote monitoring device is coupled to an operation input device that receives an operation input for a remote operation of the vehicle, and the video creating unit creates the second video information with 20additional use of a traveling route in the remote operation when the vehicle has received the remote operation through the operation input device (column 7 lines 23 - 46).
As per claim 6, Furman discloses the video transmitting device according to claim 1, wherein the video creating unit creates the second video information with 25additional use of a target traveling route that the vehicle would travel when the vehicle is traveling through self-driving (column 7 lines 23 - 46).
As per claim 7, Furman discloses the video transmitting device according to claim 5, wherein the video creating unit creates the second video information by at least one of degrading, in the first video information, an image quality of a video of a third region capturing a direction that is not a traveling direction in the 5traveling route to an image quality lower than an image quality of a video of a fourth region capturing the traveling direction and by cutting out the video of the fourth region from the first video information (column 7 lines 23 – 46, column 8 lines 41 – 67, column 16 lines 17 – 36).
claim 8, Furman discloses the video transmitting device according to claim 1, further 10comprising: a second acquiring unit that acquires a sensing result from a sensor unit that performs sensing of the surroundings of the vehicle; and an object detecting unit that creates obstruction information indicating a position and a speed of an obstruction on a basis of the sensing result and the 15first video information, wherein the risk map creating unit creates the risk map on a basis of the obstruction information (column 7 lines 23 – 46, column 8 lines 41 – 67, column 16 lines 17 – 36).
As per claim 9, Furman discloses the video transmitting device according to claim 8, wherein 20the risk map creating unit creates the risk map indicating a risk level of the surroundings of the vehicle on a basis of at least one of the first video information and the obstruction information (column 16 lines 17 – 36).
As per claim 10, Furman discloses the video transmitting device according to claim 8, further 25comprising: a determining unit that determines whether a communication network between the vehicle and the remote monitoring device is congested, wherein 66when the determining unit has determined that the communication network is congested, the determining unit further determines whether a congestion level of the communication network is no higher than a threshold, and 5the communication unit transmits the second video information when the determining unit has determined that the congestion level is no higher than the threshold and transmits at least one of the sensing result and the obstruction information when the determining unit has determined that the congestion level is higher than the threshold (column 16 lines (column 16 lines 17 – 36).
claim 11, Furman discloses the video transmitting device according to claim 1, wherein the risk map creating unit creates the risk map from traffic information of the surroundings of the vehicle (column 16 lines 17 – 36).
As per claim 1512, Furman discloses the video transmitting device according to claim 1, wherein the video creating unit creates the second video information by uniformly degrading the image quality of the first video indicated by the first video information when the risk region is not present in the risk map (column 16 lines 17 – 36).
As per claim 2013, Furman discloses the video transmitting device according to claim 1, wherein the video creating unit refrains from creating the second video information when the risk region is not present in the risk map (column 16 lines 17 – 36).
Regarding claim 14, arguments analogous to those presented for claim 1 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 2 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 1 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 1 are applicable for claim 17.
As per claim 18, Furman discloses the video transmitting device according to claim 1, wherein the risk map creating unit creates the risk map based on a dynamic 
As per claim 20, Furman discloses the video transmitting device according to claim 1, wherein the risk map creating unit creates the risk map based on the position of the obstruction and a distance that the obstruction moves in a predetermined period (column 3 lines 58 – column 4 lines 19 and column 12 lines 37 – column 13 lines 14).

Allowable Subject Matter
Claim(s) 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487